*911OPINION.
Ivins:
The Walcutt Brothers Photo Mount Department, Inc., did business in such a manner that it never paid any dividends; turned over its tangible assets, amounting to $15,697.33 (and its good will, if any), in payment of indebtedness of over $30,000, and was liquidated without any distribution to stockholders. It is apparent that the business was done at a loss. The stockholders lost whatever they had invested and the taxpayer lost at least $15,000. Nevertheless the taxpayer claims that this unsuccessful corporation had a good will worth $15,000, which it acquired in 1914 for the equivalent of cash. To our minds, this corporation, which never made a profit, can not be said to have any good will. The taxpayer lost upwards of $15,000 in 1914 when it settled a claim for upwards of $30,000 by accepting tangibles worth $15,697.33 and a nonexistent or negative good will. The Commissioner was right in excluding the good-will item of the taxpayer’s invested capital and in disallowing the taxpayer’s deduction for loss upon the abandonment of the photo-mount business.